DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “housing slot” of claim 8 and 17 must be shown or the feature(s) canceled from the claim(s).  While the mechanism is disposed in some hollow part of the housing, it is not entirely clear what Applicant is considering their housing slot as there is no reference character pointing to this feature. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the housing” which lacks antecedent basis in this claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10, 13-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kwon (USP 9382972).
Regarding claim 1, Kwon discloses a power steering assembly comprising: a housing (311); a worm gear (301) disposed within the housing, the worm gear being rotatable about a first axis; a worm (303) at least partially disposed in the housing, the worm being arranged to (axis of the worm); a floating bearing (305) disposed proximate an end of the worm; a spring (350) disposed in a spring bore (bore for 311) defined by the housing; a compensation mechanism (330 and/or spring mechanism) disposed within the housing and engaging the floating bearing, the compensation mechanism being adjustable with the spring to bias the floating bearing to maintain or adjust a gear mesh load between the worm gear and the worm (col.2, lines  65+ through col.3, lines 1-3); and a spring retainer (370) in contact with the spring to maintain a position of the spring to apply a desired load on the compensation mechanism (evident from fig.5), the spring retainer being a single, integrally formed component.  
Regarding claim 2, Kwon discloses the power steering assembly of claim 1, wherein the spring retainer includes a pin retainer portion (see annotated figure below) disposed within an interior of the spring, the pin retainer portion extending from a main body portion (seen in annotated figure) of the spring retainer, the main body portion having a larger cross-section than the pin retainer portion.  

    PNG
    media_image1.png
    648
    712
    media_image1.png
    Greyscale

Regarding claim 5, Kwon discloses the power steering assembly of claim 1, wherein the spring bore is perpendicular to the second axis (evident from fig.4).  
Regarding claim 6, Kwon discloses the power steering assembly of claim 1, wherein the compensation mechanism comprises a main body portion (see annotated figure below), an arm (335) extending from the main body portion, and a spring support and locator (see annotated fig. below) extending from the main body portion, the main body portion surrounding at least a portion of the floating bearing (seen in figures), the arm engaged with the housing in a hinged manner (the arm is mounted into the hole of the housing in a hinged manner to restrict movement of the compensation mechanism), and the spring support and locator in contact with the spring (seen in fig.5).  

    PNG
    media_image2.png
    530
    498
    media_image2.png
    Greyscale

Regarding claim 7, Kwon discloses the power steering assembly of claim 6, wherein the main body portion and the arm are a single, integrally formed component (seen in fig.4).  
Regarding claim 8, Kwon discloses the power steering assembly of claim 1, wherein the compensation mechanism slides within a housing slot (the area of the housing in which the mechanism is disposed including the bore for the guide arm are considered the housing slot) parallel to the spring bore to adjust the first worm bearing (the discloses how the mechanism moves parallel to the spring bore or in a radial direction of the mechanism, col.5, lines 10-13).  
Regarding claim 9, Kwon discloses a bearing adjustment assembly comprising: a worm engaged with a worm gear; a worm bearing located proximate an end of the worm; a spring (all of these features were already described in the rejection of claims 1 and 2 above, please see fig.4 and the annotated figures above).  
Regarding claim 10, Kwon discloses the bearing adjustment assembly of claim 9, wherein the main body portion has a larger cross-section than the pin retainer portion (evident from annotated figure above the main body portion has a larger cross section).  
Regarding claim 13, Kwon discloses the power steering assembly of claim 1, wherein the spring bore is perpendicular to the second axis (evident from fig.4).  
Regarding claim 14, Kwon discloses the bearing adjustment assembly of claim 9, wherein the spring retainer is a single, integrally formed component (seen in fig.4).  
Regarding claim 15, Kwon discloses the power steering assembly of claim 1, wherein the compensation mechanism comprises a main body portion (see annotated figure below), an arm (335) extending from the main body portion, and a spring support and locator (see annotated fig. below) extending from the main body portion, the main body portion surrounding at least a portion of the floating bearing (seen in figures), the arm engaged with the housing in a hinged manner (the arm is mounted into the hole of the housing in a hinged manner to restrict movement of the compensation mechanism), and the spring support and locator in contact with the spring (seen in fig.5).  

    PNG
    media_image2.png
    530
    498
    media_image2.png
    Greyscale

Regarding claim 16, Kwon discloses the power steering assembly of claim 6, wherein the main body portion and the arm are a single, integrally formed component (seen in fig.4).  
Regarding claim 17, Kwon discloses the power steering assembly of claim 1, wherein the compensation mechanism slides within a housing slot (the area of the housing in which the mechanism is disposed including the bore for the guide arm are considered the housing slot) parallel to the spring bore to adjust the first worm bearing (the discloses how the mechanism moves parallel to the spring bore or in a radial direction of the mechanism, col.5, lines 10-13).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (USP 9382972) in view of Neisingh (USP 2539921).
Regarding claims 3 and 11, Kwon fails to explicitly disclose that the main body portion of the spring retainer includes a threaded region that is engageable with a threading of the housing.  
Neisingh teaches a similar spring adjustment assembly (fig.8) which includes a main body portion of the spring retainer includes a threaded region that is engageable with a threading of the housing (see annotated figure below). 

    PNG
    media_image3.png
    290
    475
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the main body portion disclosed in Kwon to make use of a threaded region that engages the housing, as taught and/or suggested in Neisingh in order to provide the predictable result of allowing the adjustment of the spring biasing force. This arrangement in Kwon would also have the added benefit of reducing the number of parts as the additional adjustment member 390 would no longer be required and thus this arrangement simplifies Kwon.
Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656